TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00410-CR


In re Thomas J. Barry


Gary Messig, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 2020061, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Gary Messig's appeal from a judgment of
conviction for burglary.  The subject of this proceeding is Thomas J. Barry, appellant's counsel.
Appellant's brief on appeal was originally due October 9, 2002.  On November 8,
2002, after counsel failed to respond to an overdue notice, this Court ordered counsel to tender a
brief on appellant's behalf no later than December 6, 2002. (1)  Counsel failed to file a brief as ordered,
and has now filed a motion asking that the time for filing be extended to January 13, 2003.
The second motion for extension of time to file brief is dismissed.  Thomas J. Barry
is hereby ordered to appear in person before this Court on the 15th day of January, 2003, at 8:30
o'clock a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th
Street, City of Austin, Travis County, Texas, then and there to show cause why he should not be held
in contempt and sanctions imposed for his failure to obey the November 8, 2002, order of this Court. 
This order to show cause will be withdrawn and the said Thomas J. Barry will be relieved of his
obligation to appear before this Court as above ordered if the Clerk of this Court receives appellant's
brief by January 13, 2003.
It is ordered January 2, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish
1.        Barry filed a motion for extension of time on November 22, 2002.  The motion was dismissed.